DETAILED ACTION

The claims 22-42 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 07-18-2022 have been fully considered but they are not persuasive.

A.  Applicant's argument with respect to claims 22-42, regarding receive, by an autonomous device configured to support a set of wireless access interfaces, a service level agreement associated with a network service to be supported by the autonomous device is not persuasive.  Vaishnavi in section 0054 teaches wireless access points…; section 0009 teaches slice monitor associated with service-level agreements; for further clarity the abstract teaches that the slices are deployed which teaches to one of ordinary skill in the art that the service level agreement slices are transmitted and received by the intended target or deployed. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Thus Vaishnavi still meet the scope of the limitations as currently claimed.

B.  Applicant's argument with respect to claims 22-42, regarding identify, by the autonomous device based on the service level agreement, the network service, a set of key performance indicators associated with the network service, and a set of functions configured to collect key performance indicator data for the key performance indicators associated with the network service is not persuasive.  Vaishnavi teaches in section 0009 that slice monitor associated with service-level agreements; section 0058 teaches monitoring parameters of nfs and how those nfs adhere to the SLA based on performance monitoring; section 0007 -0008 teaches key performance indicators.  Applicant argues that there is no Autonomous device however that is an extremely broad term and include any device that can perform a task without human interaction.  Therefore any device that is programed to execute an algorithm that performs a task like monitoring and performing corrective actions is a autonomous device.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus Vaishnavi still meet the scope of the limitations as currently claimed.

C.  Applicant's argument with respect to claims 22-42, regarding obtain, by the autonomous device based on the set of functions, the key performance indicator data for the set of key performance indicators associated with the network service is not persuasive. Vaishnavi teaches in section 0007 -0008 key performance indicators; section 0058 teaches monitoring parameters of nfs and how those nfs adhere to the SLA based on performance monitoring; section 0009 teaches storing the NF KPIfor further clarity the abstract teaches that the slices are deployed which teaches to one of ordinary skill in the art that the service level agreement slices are transmitted and received by the intended target or deployed. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Clearly the reference is using slas which include performance indictors.  Thus Vaishnavi still meet the scope of the 
limitations as currently claimed.

D.  Applicant's argument with respect to claims 22-42, regarding select, based on evaluation of the key performance indicator data, a selected one of the wireless access interfaces of the autonomous device to be used to support the network service is not persuasive. Vaishnavi teaches in section 0063 based on evaluation reconfigure the slice to support better service.  For further clarity the abstract teaches selecting and using rules and a reconfiguration engine to detect and compensate. Thus Vaishnavi still meet the scope of the limitations as currently claimed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 24, 25, 29-31, 35, and 37-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vaishnavi et al. (US 20190335349A1).

With respect to claim 22, Vaishnavi teaches receive, by an autonomous device configured to support a set of wireless access interfaces, a service level agreement associated with a network service to be supported by the autonomous device, (i.e., section 0054 teaches wireless access points…; section 0009 teaches slice monitor associated with service-level agreements; for further clarity the abstract teaches that the slices are deployed which teaches to one of ordinary skill in the art that the service level agreement slices are transmitted and received by the intended target or deployed). Vaishnavi teaches identify, by the autonomous device based on the service level agreement, the network service, a set of key performance indicators associated with the network service, and a set of functions configured to collect key performance indicator data for the key performance indicators associated with the network service, (i.e., section 0009 teaches slice monitor associated with service-level agreements; section 0058 teaches monitoring parameters of nfs and how those nfs adhere to the SLA based on performance monitoring; section 0007 -0008 teaches key performance indicators ). Vaishnavi teaches obtain, by the autonomous device based on the set of functions, the key performance indicator data for the set of key performance indicators associated with the network service, (i.e., section 0007 -0008 teaches key performance indicators; section 0058 teaches monitoring parameters of nfs and how those nfs adhere to the SLA based on performance monitoring; section 0009 teaches storing the NF KPI). Vaishnavi teaches select, based on evaluation of the key performance indicator data, a selected one of the wireless access interfaces of the autonomous device to be used to support the network service, (i.e., section 0063 teaches based on evaluation reconfigure the slice to support better service; For further clarity the abstract teaches selecting and using rules and a reconfiguration engine to detect and compensate).

With respect to claim 24, Vaishnavi teaches identify, by the autonomous device based on the service level agreement, a network configuration for a communication network configured to support communications of the autonomous device, (i.e., section 0021 teaches reconfiguration based on sla).

With respect to claim 25, Vaishnavi teaches wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: send, by the autonomous device toward a controller of the communication network, an indication of the network configuration for the communication network, (i.e., section 0023-0024 teaches communicating with an orchestrator or controller).

With respect to claim 29, Vaishnavi teaches wherein the set of key performance indicators includes a key performance indicator supported by the autonomous device, (i.e., section 0061 teaches mapping of key performance indicators to probes able to measure).

With respect to claim 30, Vaishnavi teaches wherein the set of functions configured to collect key performance indicator data for the key performance indicators associated with the network service includes a data collection function configured to collect data for the key performance indicator supported by the autonomous device, (i.e., section 0061 teaches mapping of key performance indicators to probes able to measure; collecting data by probes).

With respect to claim 31, Vaishnavi teaches wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: send, by the autonomous device, a message for configuring the data collection function to collect the data for the key performance indicator supported by the autonomous device, (i.e., section 0021 teaches reconfiguration based on sla; section 0061 teaches mapping of key performance indicators to probes able to measure; collecting data by probes). 

With respect to claim 35, Vaishnavi teaches determine, by the autonomous device for each of the wireless access interfaces based on the key performance indicator data for the set of key performance indicators associated with the network service, whether the respective wireless access interface satisfies the service level agreement associated with the network service, (i.e., section 0061 teaches mapping of key performance indicators to probes able to measure). Vaishnavi teaches select, by the autonomous device from ones of the wireless access interfaces determined to satisfy the service level agreement associated with the network service, the selected one of the wireless access interfaces of the autonomous device to be used to support the network service, (i.e., section 0061 teaches mapping of key performance indicators to probes able to measure; select based on mapping a probe to use).

With respect to claim 37, Vaishnavi teaches Send, by the autonomous device based on the selected one of the wireless access interfaces of the autonomous device to be used to support the network service, a message configured to request configuration of a communication network to support use of the selected one of the wireless access interfaces of the autonomous device to support the network service, (i.e., section 0023 teaches sending a request to reconfigure).

With respect to claim 38, Vaishnavi teaches wherein the set of wireless access interfaces includes at least one of a WiFi access interface or a cellular access interface, (i.e., section 0003 teaches mobile technology).

With respect to claim 39, Vaishnavi teaches wherein the autonomous device is an autonomous guided vehicle or a robot, (i.e., section 0003 teaches real-time vehicle control).

With respect to claim 40, Vaishnavi teaches wherein the autonomous device is configured to operate within an autonomous materials handling environment, (i.e., section 0003 teaches real-time vehicle control; drones).

With respect to claim 41, The limitations of claim 41 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 42, The limitations of claim 42 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vaishnavi et al. (US 20190335349A1) in view of Smith et al. (US 20120011517 A1) in view of Richard et al. (US 20130159139 A1).

With respect to claim 23, Vaishnavi discloses the claimed subject matter as discussed above except wherein the network service, the set of key performance indicators associated with the network service, and the set of functions configured to collect key performance indicator data for the key performance indicators associated with the network service are determined based on compilation and decomposition of the service level agreement at the autonomous device.  However, Smith teaches wherein the network service, the set of key performance indicators associated with the network service, and the set of functions configured to collect key performance indicator data for the key performance indicators associated with the network service are determined based on decomposition of the service level agreement at the autonomous device, (i.e., section 0010 teaches decomposition of SLA) in order to generate policy using decomposition data(abstract).  Therefore, based on Vaishnavi in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the system of Vaishnavi in order to generate policy using decomposition data. Vaishnavi and Smilth disclose the claimed subject matter as discussed above except compilation of the service level agreements.  However, Richard teaches compilation of the service level agreements, (i.e., section 0055 teaches automatic compilation of service level agreements) in order to modified SLA when created based on an evaluation of each provider(abstract).  Therefore, based on Vaishnavi in view of Smilth in view of Richard, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Richard to the system of Vaishnavi and Smilth in order to modified SLA when created based on an evaluation of each provider.

Claims 26, 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Vaishnavi et al. (US 20190335349A1) in view of Fritz et al. (US 20190147387 A1).

With respect to claim 26, Vaishnavi discloses the claimed subject matter as discussed above except wherein the network configuration for the communication network is configured to provide an initial allocation of the network service for the autonomous device based on a first one of the wireless access interfaces of the autonomous device.  However, Fitz teaches wherein the network configuration for the communication network is configured to provide an initial allocation of the network service for the autonomous device based on a first one of the wireless access interfaces of the autonomous device, (i.e., section 0051 teaches initial allocation) in order to allocate based on information(abstract).  Therefore, based on Vaishnavi in view of Fitz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fitz to the system of Vaishnavi in order to allocate based on information.

With respect to claim 27, Vaishnavi discloses the claimed subject matter as discussed above except wherein at least a portion of the key performance indicator data for the set of key performance indicators associated with the network service is obtained based on the initial allocation of the network service for the autonomous device.  However, Fitz teaches wherein at least a portion of the key performance indicator data for the set of key performance indicators associated with the network service is obtained based on the initial allocation of the network service for the autonomous device, (i.e., section 0051 teaches initial allocation and Key performance indicators associated with each allocation including the initial) in order to allocate based on information(abstract).  Therefore, based on Vaishnavi in view of Fitz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fitz to the system of Vaishnavi in order to allocate based on information.

With respect to claim 36, , Vaishnavi discloses the claimed subject matter as discussed above except compute, by the autonomous device based on the key performance indicator data for the set of key performance indicators associated with the network service, respective dimensionless scores for the respective wireless access interface; and select, by the autonomous device based on the respective dimensionless scores for the respective wireless access interfaces, the selected one of the wireless access interfaces of the autonomous device to be used to support the network service.  However, Fritz teaches compute, by the autonomous device based on the key performance indicator data for the set of key performance indicators associated with the network service, respective dimensionless scores for the respective wireless access interface; and select, by the autonomous device based on the respective dimensionless scores for the respective wireless access interfaces, the selected one of the wireless access interfaces of the autonomous device to be used to support the network service, (i.e., section 0056 teaches a score; section 0055 teaches using KPI for determining a value or probability section 0058-0061 teaches how estimation is made to determine allocation and select appropriate segments) in order to allocate based on information(abstract).  Therefore, based on Vaishnavi in view of Fitz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fitz to the system of Vaishnavi in order to allocate based on information.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Vaishnavi et al. (US 20190335349 A1) in view of Su et al. (US 20120294173 A1).

With respect to claim 28, Vaishnavi discloses the claimed subject matter as discussed above except wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: switch, at the autonomous device for the network service, from the first one of the wireless access interfaces of the autonomous device to the selected one of the wireless access interfaces of the autonomous device.  However, Su teaches, wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: switch, at the autonomous device for the network service, from the first one of the wireless access interfaces of the autonomous device to the selected one of the wireless access interfaces of the autonomous device, (i.e., section 0013 teaches switching from first wireless interface to second wireless interface) in order to modify network management.  Therefore, based on Vaishnavi in view of Su, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Su to the system of Vaishnavi in order to modify network management.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Vaishnavi et al. (US 20190335349A1) in view of tomaszewski et al. (US 20090313279 A1).

With respect to claim 32, Vaishnavi discloses the claimed subject matter as discussed above except wherein the set of key performance indicators includes a key performance indicator unsupported by the autonomous device.  However, Tomaszewski teaches wherein the set of key performance indicators includes a key performance indicator unsupported by the autonomous device, (i.e., section 0030 teaches kpi for unsupported device) in order to provide multiple levels of viewable key performance indicators (abstract).  Therefore, based on Vaishnavi in view of Tomaszewski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Tomaszewski to the system of Vaishnavi in order to provide multiple levels of viewable key performance indicators.

With respect to claim 33, Vaishnavi discloses the claimed subject matter as discussed above except wherein the set of functions configured to collect key performance indicator data for the key performance indicators associated with the network service includes a sounding function configured to estimate data for the key performance indicator unsupported by the autonomous device.  However, Tomaszewski teaches wherein the set of functions configured to collect key performance indicator data for the key performance indicators associated with the network service includes a sounding function configured to estimate data for the key performance indicator unsupported by the autonomous device, (i.e., section 0038 teaches collecting data for unsupported kpi to allow for metrics calculations) in order to provide multiple levels of viewable key performance indicators (abstract).  Therefore, based on Vaishnavi in view of Tomaszewski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Tomaszewski to the system of Vaishnavi in order to provide multiple levels of viewable key performance indicators.

With respect to claim 34, Vaishnavi discloses the claimed subject matter as discussed above except wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: send, by the autonomous device, a message for configuring the sounding function to collect the data for the key performance indicator unsupported by the autonomous device.  However, Tomaszewski teaches wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: send, by the autonomous device, a message for configuring the sounding function to collect the data for the key performance indicator unsupported by the autonomous device, (i.e., section 0038 teaches collecting data for unsupported kpi to allow for metrics calculations) in order to provide multiple levels of viewable key performance indicators (abstract).  Therefore, based on Vaishnavi in view of Tomaszewski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Tomaszewski to the system of Vaishnavi in order to provide multiple levels of viewable key performance indicators.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joel Mesa
/J.M/Examiner, Art Unit 2447                                                                                                                                                                                                        


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447